Case 8:19-ap-00546-RCT Doc 24, .Filed@4/08/20 Page 1 of 11
JAN 08 2020
CLERK, US BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA
Tampa DIVISION

11 Pages Scanned by CT

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DIANE LESLIE MCANALLY, CASE NO. 8:19-AP-00546-RCT

Debtor-Plaintiff,

DEBTOR-PLAINTIFF’S RESPONSE

Vv. IN OPPOSITION TO DEFENDANT’S
MOTION TO DISMISS PLAINTIFF’S
COMPLAINT

DEUTSCHE BANK NATIONAL TRUST

COMPANY and SPECIALIZED LOAN

SERVICING, LLC, as servicing agent for

Bank of New York, as Trustee for the

certificateholders CWABS, Inc., Asset Backed

Certificates, Series 2006-22,

Creditors-Defendants.

COMES NOW, Debtor-Plaintiff Diane Leslie McAnally (hereinafter referred to as
“Plaintiff’), the undersigned acting Pro se, who hereby responds in opposition to Creditor-
Defendant Deutsche Bank National Trust Company (hereinafter referred to as “Deutsche”’)’s

Motion to Dismiss Plaintiff’s Complaint, and in support thereof alleges as follows:

Introduction.
1. Plaintiff incorporates the background information found in Paragraphs 1, 2, and 3 in

Deutsche’s Motion to Dismiss. See Doc. 15, Page 2.

1
Response in Opposition to Motion to Dismiss

 
Case 8:19-ap-00546-RCT Doc 21 Filed 01/08/20 Page 2of11

Motion to Dismiss Standard.

2. A complaint should be dismissed under Federal Rule 12(b)(6) only where it appears that
the facts alleged fail to state a "plausible claim for relief." Ashcroft v. Iqbal, 556 U.S.
662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009); Fed. R. Civ. P. 12(b)(6).

3. Under Federal Rule of Civil Procedure 8(a)(2), a plaintiff need only provide "a short and
plain statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P.
8(a)(2). In ruling on a motion to dismiss, the court must accept factual allegations as true
and construe them in the light most favorable to the plaintiff. Iqbal, 556 U.S. at 678, 129
S.Ct. 1937. However, allegations in the form of legal conclusions, as well as
"[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice." Jd.

4. "A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged." Id. The rule "does not impose a probability requirement at the pleading stage,"
but instead "asks for more than a sheer possibility that a defendant has acted unlawfully."
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556, 127 S.Ct. 1955, 167 L.Ed.2d 929
(2007). "[W]here the well-pleaded facts do not permit the court to infer more than the
mere possibility of misconduct," a complaint is insufficient under Federal Rule 8(a)(2)
because it has merely "alleged" but not "show[n] ... that the pleader is entitled to relief."

Igbal, 556 U.S. at 679, 129 S.Ct. 1937.

, 2
Response in Opposition to Motion to Dismiss

 
Case 8:19-ap-00546-RCT Doc 21 Filed 01/08/20 Page 3of11

Liberal Construction of Pro Se Pleadings.

5. As a general rule, pro se pleadings are held to a less stringent standard than pleadings
drafted by attorneys and must, therefore, be liberally construed. Erickson v. Pardus, 551
U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) ("A document filed pro se is ‘to be
liberally construed,’ and ‘a pro se complaint, however inartfully pleaded, must be held to
less stringent standards than formal pleadings drafted by lawyers.) (internal citations
omitted). However, "the leniency accorded pro se litigants does not give a court license
to serve as de facto counsel for a party or to rewrite an otherwise deficient pleading to
sustain an action." Matthews, Wilson & Matthews, Inc. v. Capital City Bank, 614
Fed.Appx. 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cnty. of Escambia,
Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010).

Deutsche has Failed to Meet the 8(a)(2) and 12(b)(6) Standards for Dismissal.

Deutsche asserts that dismissal with prejudice is warranted under Federal Rules of Civil
Procedure 8(a)(2) and 12(b)(6). In support of dismissal, Deutsche alleges that Plaintiff's
Complaint is nothing more than an “impermissible shotgun pleading.” See Doc. 15, Page 5.
This assertion is without merit.

Plaintiff's complaint, as inartfully plead as it may be, certainly provides Deutsche with
sufficient notice of the claims asserted against it. Plaintiff clearly states that this is an action
brought by Plaintiff for Fraudulent Misrepresentation, violations of 15 U.S.C. §1692 et seq., the
Fair Debt Collection Practices Act, Intentional Infliction of Emotional Distress, and Declaratory

Judgment and for compensatory, punitive, special and general damages. Plaintiff's Complaint

3
Response in Opposition to Motion to Dismiss

 
Case 8:19-ap-00546-RCT Doc 21 Filed 01/08/20 Page 4of11

also clearly delineates Plaintiff's dispute as to the title and ownership of the real property in
question, in that the originating mortgage lender, and others alleged to claim ownership of
Plaintiff's Promissory Note and/ or Mortgage, have unlawfully sold, assigned and/or transferred
their ownership and security interest in a Promissory Note and Mortgage related to the subject
property, and thus, do not have lawful ownership or a security interest in the subject property.
See Complaint generally.

Additionally, the Complaint breaks down in detail in the “Background Allegations
Related to All Claims” the factual averments supportive of the requested relief. Interestingly,
Deutsche refuses to address each and every factual allegation in the Complaint. Specifically,
Deutsche has not denied that:

(a) Deutsche never filed a legally enforceable Proof of Claim in the time allowed by law;

(b) Deutsche never filed for leave of court for an extension of time to file their proof of

claim under the Federal Rules of Bankruptcy Procedure;

(c) Deutsche never proffered evidence to support any standing to assert an interest in the

subject property;

(d) Using an independent third party that specializes in locating mortgage loans, the

aforementioned loan was found in multiple classes of the CWAB 2006-22 Trust.;

(e) The obligation has been sold to multiple classes of the CWAB 2006-22 Trust. Where

records show the intangible payment stream remains an asset, a fact to determine, that
is beyond the scope of this analysis, is why if there is a default of the tangible is there

not also a default of the intangible;

4
Response in Opposition to Motion to Dismiss

 
Case 8:19-ap-00546-RCT Doc 21 Filed 01/08/20 Page5of11

(f) It is possible that a third-party contract known as a Credit Default Obligation could
account for the reason why the intangible is not in default, such supposition offers a
reasonable explanation;

(g) The rights to the Obligation have been conveyed as a Transferable Record to multiple
classes of the CWAB 2006-22 Trust;

(h) For the rights to the Intangible Obligation not to have been stripped away from the
rights to the Note by that conveyance, the rights to the Note must have also been
transferred to multiple classes of the CWAB 2006-22 Trust;

(1) Each class of the CWAB 2006-22 Trust owns a different partial interest in the
Intangible Obligation;

(j) Even though a Trust may show a Class within that Trust as being paid, this is a
predetermined action by the Trust;

(k) It does not mean that the Intangible Obligation is in default. It is impossible to make
that determination as the Intangible Obligation no longer exists in its original form.
Subsequently, the precise ownership of partial interests in the Intangible Obligation
can no longer be determined, nor can it be determined what or which partial interest
in Intangible Obligation has been paid nor what percentage of that partial interest in
the Intangible Obligation has been satisfied/settled;

(1) Even though there is some division of performance of the loan from class to class. If
the ownership of the Intangible Obligation exists in any class as the Transferable
Record of the ownership, the Intangible Obligation exists in total within the Trust;

(m) For these reasons, Deutsche was not/ is not the holder of the Note entitled to enforce;

5
Response in Opposition to Motion to Dismiss

 
Case 8:19-ap-00546-RCT Doc 21 Filed 01/08/20 Page6of11

(n) Deutsche is a debt collector as defined in 15 U.S.C. §1692a(6): The term “debt
collector” means any person who...regularly collects or attempts to collect, directly
or indirectly, debt owed or due or asserted to be owed or due another;

(0) Deutsche fraudulently made representations that it was / is the holder of the Note
when it knew that it did not have the right to make such an assertion/

(p) violated 15 U.S.C. § 1692e (2)(A) by misstating the amount or legal status of any
debt. By these actions Deutsche also violated 15 U.S.C. § 1692e (10) by using
deceptive means in an attempt to collect a debt which was not owed to either of them.

(q) The actions of Deutsche, as set forth herein, has resulted in the Plaintiff facing the
imminent loss of his property This outcome has been created without any right or
privilege on the part of Deutsche, and, as such, the intentional, unlawful foreclosure
constitute outrageous or reckless conduct on the part of Deutsche.

(r) Deutsche intentionally, knowingly, recklessly and fraudulently made representations
in the that they were / are the holder of the Note when it knew that it did not have the
right to make such an assertion.

(s) Deutsche’s conduct is so outrageous and extreme that it exceeds all bounds which is
usually tolerated in a civilized community.

(t) Such conduct was undertaken with the specific intent of inflicting emotional distress
on the Plaintiff, such that Plaintiff would be so emotionally distressed and debilitated
that he would be unable to exercise legal rights in the subject property, the right to
title of the subject property, the right to cure the alleged default, right to verify the
alleged debt. and right to clear title to the subject property such that said title will

regain its marketability and value.

6
Response in Opposition to Motion to Dismiss

 
Case 8:19-ap-00546-RCT Doc 21 Filed 01/08/20 Page 7of11

(u) Due to Deutsche’ outrageous conduct, Plaintiff has been living under the constant
emotional nightmare of losing the subject property and the nightmare is about to
come true.

(v) Plaintiff has proved beyond any reasonable doubt the subject of Plaintiff's Complaint
that Deutsche have acted wrongfully, committed fraud on the court prior and leading
up to a proposed “sale” of Plaintiff's property, contrary to the conditions precedent of
the terms of the subject Deed of Trust, the Florida Statutes, and the FDCPA.

(w) Deutsche has exploited and abused its alleged authority to demand a sale of Plaintiff's
property in fact and deed, using the so-called proposed “sale” as a tool and instrument
of fraud.

(x) Declaratory Relief is necessary and appropriate at this time because without judicial
resolution all Parties herein will remain unclear and in dispute as to their respective
rights, interests, and obligations.

(y) Furthermore, a determination is necessary as to whether the “Assignments of Deed of
Trust” factually or legally amounted to assign anything whatsoever and is void, and
further whether it exists as a “Cloud” on Plaintiff's Land Record/Real Property and
hence these records should be removed.

(z) Plaintiff's property is at risk of being further influenced, impacted, affected and/or
wrongfully sold, transferred and/or assigned by and through Deutsche named herein,
any the Agents or other individuals or Entities claiming, but factually and legally not
qualifying held to, or determined as “Bona Fide Purchases (“BFP)”, individuals

and/or Entities.

7
Response in Opposition to Motion to Dismiss

 
Case 8:19-ap-00546-RCT Doc 21 Filed 01/08/20 Page 8of11

As a pro se litigant, Plaintiff is not seeking extraordinary relief because of her non-
represented litigant status. “"[a] document filed pro se is to be liberally construed and a pro se
complaint, however inartfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers." Erickson vs. Pardus, 551 U.S. at 94 (internal quotation marks
and citations omitted).

For this reason, Plaintiff requests that he be granted leave to amend if this Court finds
that in the interest of justice, amendment would not be futile. Under Federal Rule of Civil
Procedure 15, "[t]he court should freely give leave [to amend] when justice so requires." Fed. R.
Civ. P. 15(a)(2). However, a motion to amend should not be granted if the amendment is futile.
See Zutz v. Nelson, 601 F.3d 842, 852 (8th Cir. 2010) (affirming the denial of a motion to amend
due to futility).

Accordingly, Deutsche’s Motion to Dismiss fails under the 8(a)(2) and 12(b)(6) standard
and should be denied in its entirety. In the alternative, leave to amend should be granted to

Plaintiff.

8
Response in Opposition to Motion to Dismiss

 
Case 8:19-ap-00546-RCT Doc 21 Filed 01/08/20 Page9of11

CONCLUSION
Based on the foregoing, it is respectfully submitted that dismissal of Plaintiff's well-plead
complaint would be improper, and Plaintiff is entitled to pursue his claims in this Court pending
a full adjudication on the merits. Plaintiff therefore requests that this Honorable Court deny
Deutsche’s Motion to Dismiss Plaintiff's Complaint in its entirety, and grant Plaintiff any other

further relief deemed just and proper.

r
Respectfully submitted this / day of January 2020.

Laughable /; / Le Lin

Diane Leslie McAnally
352 Hernando Avenue
Sarasota, FL 34243
Phone: 1.941.351.4306
Email: dianeguthriemc@gmail.com
Pro Se Plaintiff-Plaintiff

  

9
Response in Opposition to Motion to Dismiss

 
Case 8:19-ap-00546-RCT Doc21 Filed 01/08/20 Page 10of11

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via U.S.

Mail to the parties listed below on this (/7_ day of January 2020.

BARBARA FERNANDEZ

HINSHAW & CULBERTSON LLP

2525 PONCE DE LEON BLVD., 4™ FLOOR
CORAL GABLES, FL 33134

SPECIALIZED LOAN SERVICING LLC
STEWART LEGAL GROUP PL

C/O GAVIN N STEWART, ESQ.

PO BOX 5703

CLEARWATER FL 33758-5703

    

| ane

jane Leslie McAnally

10
Response in Opposition to Motion to Dismiss

 

 
 

.  *Uyee « 8194905 aseaig“eysem Jownsu0s-jsod |
Case 8:19-ap-00546-RCT Doc 21 ase ROaT PLO eecaek

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a = ty
7 ——— = . "~
>
” — 5 ag tA Dd %
. = rag *e Ss € g AJ
0 $20 256 &€ & S z “
——— mon 235 F 3 OC :
—_—— DAA a > 2 A nl ey
— ezo < £ m™ K Mm
oO GPO rss €&
7 == in 3 Zz 2 0 6 fs = AJ
+ °2e Pr fF 8 3 .
— < mies 5 x r a
m QO n
GO pf yV
* ce a
5 2 » a
On m =<
On Oo im
= > * 9g
NT * @
Oe
oo
“9
w
o< UNITED STATES Click-N -Shi ®
g on Bead Posts ser VICE « p
ms ee” §—-9405 5036 9930 0223 4866 28 0073 5002 0013 3602
$7.35
=A US POSTAGE oo, :
2G weer TRS eer l j
m YD ch * ee
2 = 01/07/2020 2 \b0 oz Mailed from 34243 062S0000000101
c
USS PRIORITY MAIL 1-DAY™
m oO ‘ DIANE L MCANALLY Expected Delivery Date: 01/08/20
“ne 352 HERNANDO AVE
O- SARASOTA FL 34243-2030 . 0006
zc
“OS
z :
m = Carrier -- Leave if No Response {C038

SHIP SCOTT GIBBONS
TO: UNITED STATES COURTHOUSE
801 N FLORIDA AVE
UNITED STATES BANKRUPTCY COURT

TAMPA FL 33602-3849

USPS TRACKING #

 

{IND3SY ADVLSOd
HWW ALINOId

 

 

 

 

Yas TWLSOd
LS G3LINN

 
